Title: To Benjamin Franklin from Joseph Rati, 21 June 1784
From: Rati, Joseph
To: Franklin, Benjamin



May it Please your Excellenzy
Genoa Juin the 21st: 1784
Sir

The subscriber a Subject of the Thirteen United American States Inhabitant of Salem in New-England, having sailed from thence since the 20th: of July 1782 & been trading in the W-Indies & on the Spanish Main, upon a report that the Moors of barbary did not choose to prey upon any American Flagg having attempted to Come from Martinicca to this Port with Hides; I find to my great disappointement that we are not respected by any of those Regencies, & having a rich Cargo to go back with to New England, these Seas being full of Moorish Rovers, whom on the occasion of Spain threatening Algier, durst not go home & have no better cruizing ground than the Ligurian Gulf for the shelter they find in Corsica, & on the Coast of Provence so that this Coast swarms with them, all this makes it higly imprudent iff not impossible to sally out without having some means of security. Had I such a Ship as I once this last War had the honour to Comand under Continental Comission, the Swarthy Moor might feel the weight of American Metall, as the proud Briton has felt at our occasionall meetings but my Vessel is now only suitable for a peaceble trade. On these Circumstances having no Consul in this Place who represents the Thirteen United States I humbly take the Liberty to apply directly to your Excellency, most respectfully begging to obtain iff possible some Means of Protection as I have heard much talk of a certain Pass given on this Account by the Court of France to our American Vessels trading in the Straights: & that it might better appear that my Vessel belongs to America. I include herein

a Copy of my Register; And in Case my request should not be granted I shall be then forcibly obliged to make my Vessel a British Bottom so that I might return to my Country. I earnestly begg likewise Your Excellency be pleased to lett me know the Event of this affair as soon as possible, or instruct me with your ever wise directions how to act in my critical Case. I have the honour to be: Your Excellency’s Ever Dutifull Most Obbedient & Most Humble Servt:

Joseph Rati

 
Notation: Joseph Raty 21, Juin 1784—
